ABEL MAYMI, Defendant Below-Appellant,
v.
STATE OF DELAWARE, Plaintiff Below-Appellee.
No. 382, 2009.
Supreme Court of Delaware.
Submitted: August 20, 2009.
Decided: September 25, 2009.
Before STEELE, Chief Justice, HOLLAND and BERGER, Justices.

ORDER
Randy J. Holland, Justice
This 25th day of September 2009, after careful consideration of appellant's opening brief and the State's motion to affirm, we find it manifest that the judgment below should be affirmed on the basis of the Superior Court's well-reasoned decision dated June 23, 2009. The trial court did not err in concluding that appellant's motion for postconviction relief was both time-barred and previously adjudicated and that he had failed to overcome these procedural hurdles.
NOW, THEREFORE, IT IS ORDERED that the judgment of the Superior Court is AFFIRMED.